— Final decree in condemnation, Supreme Court, Bronx County (Bloustein, J.), entered December 10, 1980, insofar as it dismissed objections and awarded a lump-sum damage award of $1,015,000 for the parcels involved, unanimously reversed, on the law, and remanded for new trial, without costs. This is a condemnation proceeding involving five parcels of property in Bronx County owned by the Penn Central Transportation Co. (trustees in bankruptcy), condemned by the City of New York when Penn Central was in reorganization under section 77 of the Bankruptcy Act (US Code, tit 11, former § 205 et seq.). The property was under the jurisdiction of the Federal Bankruptcy Court, Eastern District of Pennsylvania, which granted permission to the city to condemn the parcels, subject to certain conditions (Matter of Penn Cent. Transp. Co. No. 70-347, Order No. 736). The record does not show these conditions to have been met. Having failed to comply with the Federal order conferring jurisdiction, jurisdiction was therefore defective and the application for condemnation must be dismissed, without prejudice to renewal upon compliance with said order. Further, Special Term failed to support its decree with findings of fact and conclusions of law. EDPL 512 and CPLR 4213 (subd [b]) require that the decision of the court must state the facts it deems essential. Such statement may not be waived or dispensed with and is necesary to insure a proper adjudication in the trial court and an adequate review in the appellate court. (Conklin v State of New York, 22 AD2d 481, 482.) Concur — Murphy, P. J., Sullivan, Carro and Lupiano, JJ.